Citation Nr: 1009230	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from May 1960 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
San Diego, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159.

In connection with the Veteran's recent claims for increased 
schedular evaluations for his service connected disabilities 
and the claim of entitlement to TDIU, the Veteran has been 
afforded a number of VA examinations.  Examiners described in 
detail the current status of each of the service connected 
disabilities.  They did not, however, describe the impact of 
the disabilities on the Veteran's occupational functioning.  
The medical evidence of record is therefore not adequate for 
rating purposes.  On remand, VA examiners must be asked to 
relate the described manifestations of disability to the 
Veteran's capacity to perform occupational tasks.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examinations; examiners should fully 
describe the current status of the service 
connected disabilities.  The examiners 
should discuss the impact of the service 
connected disabilities on the Veteran's 
occupational functioning.  Describe 
generally any limitations on occupational 
tasks, to include the effects of 
medication and other treatment on the 
ability to perform heavy, moderate, or 
sedentary labor.

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remain denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

